Citation Nr: 0305874	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  94-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Entitlement to an initial increased evaluation for 
conjunctivitis currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for a low 
back disability and residuals of a sprained left ankle 
including rheumatoid and degenerative osteoarthritis, an eye 
disability other than conjunctivitis, with loss of vision, 
bilateral hearing loss with tinnitus, chronic lung disorder 
including pulmonary tuberculosis and bronchopneumonia 
manifested by respiratory and chest symptoms and positive 
protein derivative (PPD) test, gastrointestinal disorder 
including gastritis, peptic ulcer disease, and irritable 
bowel syndrome, ischemic heart disease and hypertensive 
cardiovascular disease with angina pectoris, diabetes 
mellitus, Bell's palsy with facial numbness, dengue 
hemorrhagic fever, acute pyelonephritis, liver disease, 
chronic prostatitis, erectile dysfunction and post-traumatic 
stress disorder (PTSD) and entitlement to increased initial 
evaluations for mitral valve prolapse, hemorrhoids, bilateral 
chondromalacia, keratosis pilaris/folliculitis, tinea pedis, 
and lipomas of the abdomen, chest and back are the subjects 
of a future decision.). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from August 1961 to September 
1991.

The current appeal to the Board of Veterans' Appeals (the 
Board) is from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  The veteran 
provided testimony at a personal hearing held at the San 
Diego (California) VARO before a Hearing Officer in January 
1994.

In June 1997 the Board remanded this case to the RO for 
additional development and for clarification of issues on 
appeal.  The case is once more before the Board for appellate 
consideration.

In August 2002 the veteran filed a claim for entitlement to 
an increased (compensable) evaluation for residuals of 
fractured finger of the left hand.  Such new matter is 
referred to the RO formal adjudicatory action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


(The Board is undertaking additional development on the 
issues of entitlement to service connection for a low back 
disability and residuals of a sprained left ankle including 
rheumatoid and degenerative osteoarthritis, an eye disability 
other than conjunctivitis, with loss of vision, bilateral 
hearing loss with tinnitus, chronic lung disorder including 
pulmonary tuberculosis and bronchopneumonia manifested by 
respiratory and chest symptoms and positive protein 
derivative (PPD) test, gastrointestinal disorder including 
gastritis, peptic ulcer disease, and irritable bowel 
syndrome, ischemic heart disease and hypertensive 
cardiovascular disease with angina pectoris, diabetes 
mellitus, Bell's palsy with facial numbness, dengue 
hemorrhagic fever, acute pyelonephritis, liver disease, 
chronic prostatitis, erectile dysfunction and PTSD and 
entitlement to increased initial evaluations for mitral valve 
prolapse, hemorrhoids, bilateral chondromalacia, keratosis 
pilaris/folliculitis, tinea pedis, and lipomas of the 
abdomen, chest and back pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issues.


FINDING OF FACT

The veteran's conjunctivitis is active and manifested by 
symptoms, but without evidence of related trachomatous 
conjunctivitis with impairment of visual acuity or visual 
field deficits, pain, and diplopia.



CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.84a, Diagnostic Code 6018 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A September 1991 VA eye examination report shows as history 
the veteran reported that a chemical cleaner used for 
cleaning a deck of a ship splashed in his eyes approximately 
three years earlier.  His eyes were irrigated and patched.  
Since then he had had recurrent conjunctivitis.  He also 
complained of decreased vision during the past three years.  
He had a heavy feeling in the eyes.  He wore glasses to read 
only.

Following an objective examination the examiner's impression 
was functional visual loss.  The examiner stated that he 
based his impression on the veteran's multiple complaints.  
He opined that the veteran's multiple complaints, the 
constant squinting, otherwise unexplainable decreased acuity 
and tubular fields were indicative of hysteria or 
malingering.  

A October 1991 postretirement service clinical record note 
normal eye examination in an individual claiming 20/200 
vision.  

A September 1992 VA ophthalmologic examination report showed 
that the veteran complained of left eye redness and 
irritation following a chemical splash burn in service.  He 
also noted decreased vision.  On slit lamp examination mild 
conjunctival injection and inferior chemosis were noted.  




Following examination the examiner's impression was 
profoundly decreased acuity bilaterally with no apparent 
physiological basis.  Also noted was probable allergic 
conjunctivitis.  The examiner strongly suspected malingering.

In December 1992 the RO granted service connection for 
allergic conjunctivitis, eyes evaluated as 10 percent 
disabling under Diagnostic Code 6018 based on active 
pathology.  Service connection for eye disability manifested 
by bilateral vision loss was denied.  

In January 1994 the veteran attended a hearing before a 
hearing officer at the RO in San Diego, California.  The 
hearing transcript is on file.  He claimed that his 
conjunctivitis symptoms increased in severity.  

A private medical record in July 1999 noted chronic 
conjunctivitis.  

A May 2000 VA eye examination report shows minimal 
conjunctiva congestion.  Impression was conjunctivitis.  Also 
noted were hypertensive retinopathy, diabetic retinopathy and 
rule out toxic optic neuropathy secondary to Ethmabutol.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  




Separate diagnostic codes identify the various disabilities.  
They represent as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2002). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous. 
38 C.F.R. § 4.20 (2002).

Active chronic conjunctivitis, with objective symptoms, 
warrants a maximum 10 percent rating under.  38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2002).

Active chronic trachomatous conjunctivitis is rated as visual 
impairment.  The minimum rating for active pathology is 30 
percent. 38 C.F.R. § 4.84a, Diagnostic Code 6017 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability. Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
ratings."




Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist;

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  Importantly, the record shows 
that in a letter dated in June 2001 and in a letter dated in 
January 2003 the RO and Board, respectively, gave 
notification and consideration of the VCAA with respect to 
this veteran's claim.  

Notice by VA sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The record presently consists of the veteran's personal copy 
of service medical records, private and VA medical records 
with special pertinent VA examination reports and pertinent 
medical opinion.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


Lastly, this is not a case in which the VCAA has been applied 
in the first instance. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, the RO has provided, apprised the 
veteran, as well as considered his claim under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased evaluation

The clinical evidence of record reflects that the veteran's 
chronic conjunctivitis is active and manifested by symptoms 
and evaluated at the maximum 10 percent schedular rating 
under Diagnostic Code 6018.  

Importantly the Board notes that the competent medical 
evidence fails to relate any decreased vision to service-
connected conjunctivitis.  Any coexisting eye impairment 
manifested by decreased vision due to nonservice-connected 
coexisting eye disabilities may not be considered in 
determining entitlement to an increased evaluation for 
service-connected conjunctivitis.  38 C.F.R. § 4.14.

Although a higher rating is provided for active trachomatous 
conjunctivitis; there is no medical evidence that the veteran 
has that type of conjunctivitis.  Therefore, a higher rating 
on that basis may not be assigned. See 38 C.F.R. § 4.84a, 
Diagnostic Code 6017.

Since the veteran essentially contends that his service-
connected conjunctivitis is a result of a chemical splash 
injury, it could then reasonably be rated as an unhealed eye 
injury under Diagnostic Code 6009, which provides that 
unhealed eye injuries, in chronic form, are to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
is 10 percent.

The clinical evidence, however, does not show that the 
veteran has impairment of visual acuity or field loss; in 
addition, there is no indication that the veteran has 
episodic incapacity or rest-requirements or pain due to his 
service-connected eye disorder.  Although his conjunctivitis 
is symptomatic, it is not shown that the conjunctivitis 
causes pain.  Accordingly, a higher rating would not be 
warranted on the basis of an unhealed eye injury.  See 38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6009. 

In view of the foregoing analysis, the Board finds no basis 
upon which to predicate an initial rating in excess of 10 
percent for conjunctivitis.  The Board finds that the 
evidentiary record supports the currently assigned 10 percent 
evaluation for conjunctivitis.  The practice of staged 
ratings is not supported by the medical evidence.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation greater than 10 percent for 
conjunctivitis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did not grant an 
increased evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. 3.321(b)(1).

The disability at issue has not rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the veteran's case to the Under 
Secretary or Director for consideration of extraschedular 
evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial increased evaluation greater than 
10 percent for chronic conjunctivitis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

